MANION, Circuit Judge,
dissenting.
I respectfully dissent. The “discovery” rule set out by the Indiana Supreme Court in Barnes v. A.H. Robins Co., Inc., 476 N.E.2d 84 (Ind.1985) applies. Thus the statute of limitations should begin to run from the date the plaintiff knew or should have discovered that he suffered from an injury or impingement caused by the conditions imposed upon him in the workplace. No later than February 20, 1985 he was well aware of his medical problems and that they might be caused by his work environment. He suspected the cause was related to his exposure to CCA, but no doctor would verify. Because of this knowledge and suspicion, however, as of February 20, 1985, when he asked the doctor to examine him for CCA damage, he had sufficient indices to “have a fair opportunity to investigate available sources of relevant information and to decide whether to bring [his] claims in court within the time limitations in the statute.” Id. at 88. Even though no doctor confirmed Even-son’s suspicion before he filed, likewise no doctor told him the workplace exposure to CCA was not the cause.
The majority’s refined rule does not make Indiana’s “discovery” rule any clearer. “[W]here knowledge of causation is at issue, a person knows or should have discovered the cause of his injury when he has or should have discovered some evidence that there was a reasonable possibility that his injury was caused by the act or product of another.” Maj. op. at 705 (emphasis added). On the one hand, Evenson’s symptoms coupled with the relationship in time to their onset with his work at Os-mose can be evidence of a reasonable possibility that CCA exposure was the cause. Otherwise, the only information beyond what Evenson knew on February 20, 1985 that would obligate him to file suit two years hence would be a statement — probably from a medical expert — that there was a reasonable possibility CCA caused the problem. This search for an expert could go on for many years after his departure from the company. To prove his case at trial Evenson would probably need an expert to testify. But to file suit (and avoid Rule 11) he doesn’t need irrefutable proof of causation. Miller v. A.H. Robins Co., Inc., 766 F.2d 1102, 1105 (7th Cir.1985).
I believe we are obligated to follow the rule set down by the Indiana Supreme Court in Barnes. Also, the seasoned district judge is very knowledgeable in Indiana law, and his close examination of the facts and the application of the Indiana rule merit some deference. Moore v. Tandy Corp., 819 F.2d 820, 823 (7th Cir.1987) (“[I]n a close case our policy is to defer to the district judge’s interpretation of the law in the state in which the judge sits_”) (citations omitted). While the facts of this case make the application of any legal standard difficult, I would affirm the district court.